PER CURIAM:
David Lee Dinkins appeals the district court’s order accepting the recommendation of the magistrate judge and granting summary judgment in favor of Defendants in Dinkins’ civil action pursuant to 42 U.S.C. § 1983 (2000). While the magistrate judge advised Dinkins that failure to timely file specific written objections to the report would result in waiver of the right to appeal from the district court’s judgment, Dinkins failed to file any objections to the magistrate judge’s report and recommendation. Therefore, Dinkins has waived appellate review of his claims. See United States v. Midgette, 478 F.3d 616, 621-22 (4th Cir.2007). Accordingly, we affirm the district court’s ruling and deny Dinkins’ motion for appointment of counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.